Hinman, C. J.
The object of this petition is to obtain satisfaction of a judgment debt against the defendants in favor of Leavitt & Hunnewell of Boston, which judgment was obtained upon a note payable to Leavitt & Hunnewell, which, on the 26th of June, 1867, while it was in suit, was assigned to the petitioner, with the right to go on with the suit and procure judgment on the note as security for money loaned; and on the day when the judgment was obtained the judgment itself was also assigned as security for the same loan. But the respondents refuse to pay the judgment on the ground that shortly before it was obtained, though long after the assignment of the note, the debt had been attached by a process of garnishment against them in a suit brought against lyees of the note, they having received at the time of the garnishment no notice of the assignment of the note to the petitioner.
The question in the case is, whether an attaching creditor residing in this state, who has garnisheed a debt due from citizens of the state to citizens of Massachusetts, and assigned by the original creditors in the state of Massachusetts to another citizen of that state before the service of the process of garnishment, but of which assignment no notice has been given to the debtors, has a lien which will be preferred to the claim of the assignee; and we are of opinion that he has not.
By the law of Massachusetts, as appears by repeated decisions of the highest court of that state, no notice to the debt or of the assignment of a chose in action appears to be necessary in order to protect the assignee against the attachment of a debt in favor of a creditor of such debtor. Wakefield v. Martin, 3 Mass., 558 ; Blake v. Williams, 6 Pick., 286. And .although this is contrary to the decisions of our own courts *307and to our well settled rule upon the subject, still it is founded upon the idea that the assignment of a chose in action gives to the assignee an equitable interest which a court of equity will protect, and this undoubtedly would be our own rule if it were not considered more in harmony with our policy of protecting creditors from fraud, to require notice to the debtor in order to secure such an assigned chose in action from being reached by an attachment.
But a chose in action, as a general proposition, subject to particular exceptions, either growing out of positive statutory law or arising from the nature of the thing itself, or where the rights of our own citizens would be seriously prejudiced by adhering to the rule, has no locality or situs. It follows the person of the owner wherever he may be. As to debts generally, says Judge Storrs in Atwood v. Protection Insurance Co., 14 Conn., 555, “there is no color for the idea that they are impliedly located in the state where the debtor resides.” And in this view of the subject the debt in question, being the property of Leavitt and Hunnewell so far as locality has any operation upon it, must be deemed to be situated in Massachusetts where the holders of it resided, and was there subject to be transferred by them to any other person in the same manner as any other of their property situated there.
Indeed, this precise question, as between citizens of another state, was expressly decided by this court in the case of Vanbuskirk v. The Hartford Fire Insurance Co., 14 Conn., 583. In that case a citizen of New York, having a claim against an insurance company of this state for a loss on a policy of insurance, assigned such claim in New York, and no notice of the assignment was given to the company here until after a creditor, also residing in New York, had attached the claim by process of garnishment, it being found that by the law of New York an assignment of a chose in action is effectual to convey the title against attaching creditors and purchasers, and it was held that the title of the assignee must prevail over that of the subsequent attaching creditor. The only question left for consideration in this case is therefore, whether the fact that the attaching creditor is a citizen of Connecticut *308ought to vary the rule of law adopted in the case cited. And we are of opinion that that circumstance does not vary the principle applicable to the case. We are aware that the rule, that the law of one country will be carried into effect and acted upon where the rights of individuals are concerned by the courts of other civilized countries, is subject to exceptions, one of which is that the rule will not be enforced to the manifest injury of the state where it is sought to be applied or to its citizens in certain cases. And the question whether a case like this comes within this exception was intentionally left undecided in the case referred to. But the cases of Mead v. Dayton, 28 Conn., 33, and Koster v. Merritt, 32 Conn., 246, both decide that a sale and transfer of personal property in the state of New York which is valid by the law of that state is good everywhere, and is not affected either by the provisions of our insolvent law or of our law in respect to the retention of the possession of personal property by the vendor after a sale. And if it does not expressly appear in those cases where the parties resided it is undoubtedly because that fact .was not considered, either by the counsel engaged in the cases or by the court, as a matter of importance which would have varied the result. The cases rest upon the principle that the law of the place where the contracts were made must control as to their validity everywhere. And we perceive no difference in respect to the application of this principle, whether the subject of the transfer be personal chattels or choses in action. But in the case of Mead v. Dayton, as the plaintiff was a trustee in insolvency of a citizen of Connecticut, the inference is irresistible that some at least of the creditors of the insolvent resided in this state, and the point would undoubtedly have been insisted upon had it been considered important. If by the law of Massachusetts the plaintiff acquired a valid title as assignee of this debt by the assignment before the attachment here, how can that attachment in any way affect that title ? When a legal title is once vested by a sale valid in the place where made, its validity should be recognized everywhere. The case of Worden v. Nourse, 36 Verm., 756, rests upon a statute of Vermont requiring *309notice of the assignment of a chose in action in order to protect the right of the assignee as against an attaching creditor; and the case disagrees with the earlier cases in Vermont on the same subject, which hold that a general assignment which was valid by the law of New York where it was made, was valid in respect to personal property situated in Vermont, even against the attachment of a creditor residing in Vermont. Jones v. Taylor, 30 Verm., 42 ; Hanford v. Paine, 32 Verm., 442; See also Caskie v. Webster, 2 Wallace, Jr., 131.
In the case of Means v. Hapgood, 19 Pick., 105, it was held by the Supreme Court in Massachusetts, that an assignment good by the laws of the state where made was good in Massachusetts. And this principle, in the case of Warren v. Copelin, 4 Met., 594, was applied to a chose in action which had been attached in Connecticut before notice of the assignment was given, the attachment being good by our law, which in this respect differed from that of Massachusetts.
At the time the note was transferred to the petitioner, it was in suit in the Circuit Court for the District of Connecticut, the payees being plaintiffs, and the suit was prosecuted in their names to final judgment; and as it was a negotiable note it is said the transfer passed the title to the present petitioner, so that the suit could no longer be maintained in the names of the payees. Perhaps this is so. Lee v. Jilson, 9 Conn., 94 ; Curtiss v. Bemis, 26 Conn., 1. But we do not perceive how it benefits the respondents. As a negotiable security, an indorsement or assignment which transferred the legal title required no notice of the transfer in order to protect the title of the indorsee, as it is only in respect to nonnegotiable choses in action, an assignment of which only transfers to the assignee an equitable title, that notice is necessary, or in respect to negotiable securities where nothing more than an equitable title is in fact assigned. If then there is any force to this claim, and we do not mean to intimate that there is not, it clearly operates against the respondents by showing that Leavitt & Hunnewell had no attachable interest in the security. And if it be admitted that notice of the complete transfer of the title was withheld in order not *310to defeat the suit in favor of Leavitt & Hunnewell by enabling the defendants to take advantage of the transfer of title, we do not perceive what interest the present respondents can now have in the question in this suit.
We therefore advise the Superior Court that the petitioner is entitled to a decree in his favor.
In this opinion the other judges concurred.